Filed 9/26/14
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                     DIVISION FOUR


THE PEOPLE,
        Plaintiff and Respondent,
                                                    A137203
v.
JIMMIE L. DOSS, JR.,                                (Contra Costa County
                                                    Super. Ct. No. 5-121454-3)
        Defendant and Appellant.


        Defendant Jimmie L. Doss, Jr. appeals from a judgment entered after a jury
convicted him of assault with a deadly weapon and battery. The sole issue on appeal is
whether the trial court applied an incorrect legal standard in revoking Doss’s right to
represent himself under Faretta v. California (1975) 422 U.S. 806 (Faretta).1 We
conclude that the trial court applied an incorrect standard, and we conditionally reverse
the judgment and remand for a new hearing for the court to apply the correct standard.
At the hearing, the court may consider any misconduct by Doss since its previous ruling.
If the court determines that Doss is not entitled to represent himself in a new trial, the
judgment shall be reinstated. If the court determines that Doss is entitled to represent
himself, he shall receive a new trial.




1
  Doss’s appointed counsel filed an opening brief that raised no issues and requested our
independent review under People v. Wende (1979) 25 Cal.3d 436. After conducting our
review, we ordered the parties to brief whether the trial court applied the correct legal
standard in revoking Doss’s self-representation.


                                              1
                                           I.
                                 FACTUAL AND PROCEDURAL
                                      BACKGROUND
       This case centers on the distinction between a defendant’s right under Faretta,
supra, 422 U.S. 806 to self-representation in a criminal proceeding and an inmate’s right
to certain jailhouse privileges as a consequence of self-representation. In legal terms, a
self-represented defendant has in propria persona (pro. per.) status in the proceedings.
Such a defendant who is incarcerated may also be given pro. per. privileges to engage in
certain activities, such as making telephone calls for case-related purposes, to facilitate
his or her ability to participate in the proceedings. This case involves both of these
concepts and the different legal standards that apply to them.
       Doss has an extensive criminal history. He was originally incarcerated in the
Martinez Detention Facility for charges unrelated to this case.2 He was allowed to
represent himself to defend those charges (i.e., he had pro. per. status), and he was given
pro. per. privileges in jail to facilitate his self-representation.
       The charges in this case were brought after Doss hit a fellow inmate on the hand
with a broom handle in December 2011. He was charged with felony counts of assault
with a deadly weapon and battery causing serious bodily injury.3 He was also alleged to
have personally inflicted great bodily injury in connection with both charges.4
       Doss asked for pro. per. status in this case, and his request was initially granted.
But a few months later, the Contra Costa County Sheriff’s Office suspended his pro. per.
2
  The Attorney General informs us that Doss “was recently convicted of 21 counts,
including first degree murder and other offenses,” in another Contra Costa County case
that involved at least some of those charges.
3
  The assault charge was brought under Penal Code section 245, subdivision (a)(1), and
the battery charge was brought under Penal Code sections 242 and 243, subdivision (d).
All further statutory references are to the Penal Code.
4
  The allegations of great bodily injury were made under section 12022.7, subdivision (a).
Sentencing enhancements based on previous convictions were also alleged, including
three strikes under sections 667 and 1170.12, three serious felonies under section 667,
subdivision (a)(1), and a felony conviction resulting in a prison term under section 667.5,
subdivision (b).


                                                 2
jail privileges on an emergency basis, and the People then moved for reconsideration of
his pro. per. status.5
         The revocation of Doss’s pro. per. privileges and status was considered at two
hearings in May 2012, both of which were held before the judge who had granted Doss
pro. per. status in the other case but who was not the judge who had originally granted
Doss’s pro. per. status in this case. At the first hearing, the sheriff’s office submitted a
binder containing reports of 57 incidents between January 2010 and April 2012 that it
contended demonstrated Doss’s “destructive and violent actions” and upon which it had
relied to suspend his pro. per. jail privileges. Some of the incidents in the reports were
unrelated to Doss’s pro. per. privileges or status. Doss routinely refused to obey officers,
threatened and assaulted jail personnel and other inmates, possessed contraband,
damaged thousands of dollars worth of property, and otherwise undermined jail security.
A lieutenant testified that Doss had displayed an unprecedented level of “totally violent,
disruptive, destructive[,] and . . . unruly” behavior and likened him to “a bull in a china
shop.”
         Other incidents in the reports, however, were relevant to Doss’s pro. per.
privileges or status. When not permitted to make pro. per. calls, Doss responded on
various occasions by threatening to break the jail’s windows and sprinkler pipes, “us[ing]
his waist restraints as a weapon and caus[ing] damage to the facility,” “br[eaking] the
sink off the wall in his room and us[ing] the parts to break out the window in his room,”
and “threaten[ing] to damage the facility . . . [and] striking the light fixture in his room
with enough force that he had to be placed in a safety cell in intake in leg restraints.”
Doss also used his pro. per. telephone calls for improper purposes. During a call with his
legal runner, who wanted to resign, Doss threatened to “ ‘fucking kill [him] and gas [his]

5
  Whether the People should have so moved is another matter. A “proceeding to consider
termination of [a] defendant’s Faretta rights . . . should not be the subject of a ‘motion’
by the People,” because “prosecutors [should] not . . . overstep their proper role” by
“advocat[ing] for a particular result” instead of merely “serv[ing] as an adjunct of the
court in discharging its duty to control the orderliness and integrity of the proceedings.”
(People v. Carson (2005) 35 Cal.4th 1, 11, fn. 1 (Carson).)


                                               3
mamma.’ ” Doss was also overheard claiming that “he was using the [pro. per.] calls to
‘handle business’ because he believe[d] the police [couldn’t] use the calls against him.”
       In addition to the incidents described in these reports, the People presented two
more reasons why Doss’s pro. per. status should be revoked. First, they presented
evidence that in 2010 Doss had used his pro. per. status to threaten and intimidate a
female minor who was a codefendant with him in another case and whom we shall refer
to as Doe. At the second hearing in May 2012, Doe’s attorney testified about what Doe
had reported about Doss. He said that Doe “believes that [Doss] can manipulate . . . his
pro per privileges . . . to continue to conduct business on the streets, to learn where she is,
and [to] direct harm to her wherever that might be.” He further testified that Doe claimed
that Doss had used his pro. per. status to telephone her before she was arrested. And he
testified that after Doe’s arrest, Doe received letters from Doss “mailed by a legal runner
to her while she was in custody at Juvenile Hall.” Finally, the attorney testified that Doe
reported that Doss claimed he was able to “manipulate his custodians to get information
that they had through access to the computers, things like court dates . . . and other things
that might seem innocent to someone that didn’t know his purpose, and had learned
housing arrangements and court dates of hers and others.”6
       The second additional reason the People offered for the revocation of Doss’s pro.
per. status was that Doss had been found to have abused his pro. per. status in another
case. According to the prosecutor, Doss abused his status in that case by requesting an
attorney on “[t]he eve of trial,” and the judge had denied the request after finding that
Doss made it for the purpose of delaying the proceedings.
       The judge presiding at the May 2012 hearings remarked that he had been unaware
of most of the evidence presented when he granted Doss pro. per. status in the other

6
  In response, Doss stated that he had been ordered to stay away from Doe in December
2010, which was after these incidents had occurred. He represented that the order
prohibited him from contacting Doe and that any mail from him to Doe would be
intercepted. He argued that there was no evidence that he had disobeyed the order, and
he pointed out that the People produced no evidence that he was in contact with Doe after
the summer of 2010.


                                               4
case.7 He observed, “Under Wilson [v. Superior Court (1978) 21 Cal.3d 816
(Wilson)], . . . a defendant’s pro per privileges can be revoked or restricted for jail
security, discipline, safety, and protection of the inmates or personnel. Pro per status, in
essence, doesn’t give an inmate immunity from disciplinary sanctions.” The judge then
described on the record about 30 of the jail incidents included in the binder, some related
to Doss’s pro. per. status and some not. The judge also mentioned an instance in which,
in court, Doss had “admitted to using the pro per phone to talk to family . . . on more than
one occasion.”
       Addressing Doss, the judge then ruled as follows:
       THE COURT: . . . [Y]ou’ve become such a security risk . . . over time, . . .
       [and the previous] ruling was imprudent. I should not have done it. [¶] . . .
       [W]hat you’ve done since then, you know, isn’t as great as what you did
       before, but you look at it altogether, had I . . . known then what I know
       now, there’s no way that I would have ever granted your pro per status. [¶]
       [The prosecutor] tried to tell me, but . . . her argument, for some reason,
       wasn’t persuasive enough. But when I’ve seen the documentation, and I’ve
       heard the additional evidence, I’m . . . completely convinced that the . . .
       right thing to do is to revoke your pro per status . . . and not to punish you.
       [¶] You know, I’d rather . . .

       THE DEFENDANT: I’m not mad.

       THE COURT: . . . that you be able to represent yourself . . .

       THE DEFENDANT: I’m not mad.

       THE COURT: . . . but for jail security and for the protection of witnesses.
       [¶] I’ve gone through the list of things that have happened in this case,
       and . . . it’s obvious to the court that you’ve used your pro per position
       improperly. You’ve used the phone improperly. You’ve used it to conduct
       business. You’ve used it to threaten people. [¶] The court doesn’t have to
       wait until somebody is hurt in order to restrict your privileges. [¶] The . . .
       court notes that you are indeed a security risk. You’ve assaulted deputies,


7
 The prosecutor represented that when making the previous ruling, the judge had before
him evidence of threats to the legal runner and Doe and of the finding in another case that
Doss abused his pro. per. status.


                                               5
       you’ve possessed a shank, you had fights in jail, and you committed assault
       with a deadly weapon, with a broom handle while in jail.

       THE DEFENDANT: And I ain’t going to stop.

       THE COURT: The security risks aren’t . . . heightened by your pro per
       status. You have to be housed in jail. You have to be transported . . . .
       [A]nd this isn’t the reason that I’m revoking your pro per status.

       THE DEFENDANT: Yeah, it is.

       THE COURT: I’m revoking . . . your Faretta rights because you . . . have
       abused your pro per privileges . . .

       THE DEFENDANT: On what basis?

       THE COURT: . . . by committing these crimes.

       THE DEFENDANT: What have I abused? Can I ask for cause to be
       shown now? [¶] . . . [¶]

       THE COURT: I’m speaking. [¶] So based on . . . all of this, and under
       Wilson[, supra, 21 Cal.3d 816], which says that for court security, for jail
       security, for discipline, and safety, and protection of inmates and . . .
       personnel, termination is appropriate.
       The judge then ordered “the prior orders granting [Doss] Faretta [status to be]
withdrawn” and appointed counsel for him.
       This case was later assigned to another judge for trial. Doss filed a motion in
limine to have his pro. per. status restored, arguing that the judge presiding at the May
2012 hearings had revoked it “without proper due process.” The new judge ruled, “I’m
not going to revisit [the prior judge]’s decision for the following reasons: First, it is
properly his decision to make. He was the motion judge; he was, at least in one of the
cases, the judge who initially granted the pro per privileges; he specifically stated on the
record that had he known some of the things that had happened before that he would not
have granted them. I’m not in a position to second guess that or to determine whether
that was right or wrong. [¶] . . . [¶] Another fact I leave to [the prior judge] to determine
[is] whether the fact[s] warranted the withdrawal of pro per privileges, but I think had I


                                               6
been in a position as [the prior judge] was to have reviewed that issue, I would have
reached the same conclusion. So, I’m not going to revisit it for all those reasons.”
         A jury subsequently found Doss guilty of the assault charge and accompanying
great-bodily-injury enhancement. It found him not guilty of the battery charge and
convicted him of the lesser included offense of simple battery, a misdemeanor.8 The trial
court sentenced him to prison for a term of 25 years to life for the assault and a term of
three years for the great-bodily-injury enhancement. It also sentenced him to an
additional 10 years based on prior serious felonies, for a total term of 38 years to life.9
                                              II.
                                          DISCUSSION
         A.     The Standard of Review.
         A ruling revoking a defendant’s pro. per. status is reviewed for an abuse of
discretion and “ ‘will not be disturbed in the absence of a strong showing of clear
abuse.’ ” (People v. Welch (1999) 20 Cal.4th 701, 735.) In conducting our review,
“we . . . accord due deference to the trial court’s assessment of the defendant’s motives
and sincerity as well as the nature and context of his misconduct and its impact on the
integrity of the trial in determining whether termination of Faretta rights [i.e., of pro. per.
status] is necessary to maintain the fairness of the proceedings.” (Carson, supra,
35 Cal.4th at p. 12.) A trial court abuses its discretion, however, when its ruling “rests on
an error of law.” (People v. Superior Court (Humberto S.) (2008) 43 Cal.4th 737, 746.)




8
    The battery conviction was under sections 242 and 243, subdivision (a).
9
 The enhancements for the prior serious felonies were imposed under section 667,
subdivision (a)(1), and the term for the assault was increased based on the prior strikes.
The trial court did not sentence Doss to a separate term for the battery under section 654,
and it struck a finding of a prior prison term under section 667.5, subdivision (b).


                                               7
       B.     The Trial Court Applied an Incorrect Legal Standard in
              Revoking Doss’s Pro. Per. Status.
       Doss argues that the trial court abused its discretion by applying an incorrect legal
standard and revoking his pro. per. status without considering the alternative of merely
restricting his pro. per. privileges.10 We agree.
       The Sixth and Fourteenth Amendments give criminal defendants the right to
represent themselves. (Faretta, supra, 422 U.S. at pp. 807, 821.) A trial court generally
must grant a timely, unequivocal request for self-representation. (See People v. Butler
(2009) 47 Cal.4th 814, 824-825 (Butler).) A prerequisite of self-representation, however,
is that the defendant be willing and able “to abide by rules of procedure and courtroom
protocol.” (McKaskle v. Wiggins (1984) 465 U.S. 168, 173.) Revoking a defendant’s
pro. per. status is justified when the defendant has “ ‘deliberately engage[d] in serious
and obstructionist misconduct,’ ” occurring either inside or outside the courtroom (Butler,
at p. 825, quoting Faretta, supra, 422 U.S. at p. 834, fn. 46), that “seriously threatens the
core integrity of the trial.” (Carson, supra, 35 Cal.4th at pp. 7, 11.)
       In Carson, supra, 35 Cal.4th 1, our state Supreme Court set forth the analysis a
trial court should use in determining whether revoking a defendant’s pro. per. status after
it has been granted is warranted based on “obstructive behavior [that] seriously threatens
the core integrity of the trial.” (Id. at pp. 10-11.) In addition to considering “the nature
of the misconduct and its impact on the trial proceedings,” the court should consider “the
availability and suitability of alternative sanctions” because “[m]isconduct that is more
removed from the trial proceedings, more subject to rectification or correction, or
otherwise less likely to affect the fairness of the trial may not justify complete withdrawal
of the defendant’s right of self-representation.” (Id. at p. 10.) The court should also
consider “whether the defendant has been warned that particular misconduct will result in
termination of [pro. per.] status.” (Ibid.) “[W]hether the defendant has ‘intentionally

10
   Doss also claims that he was denied due process when his pro. per. status was revoked
because the trial court relied on inadmissible hearsay. We need not address this argument
in light of our conclusion that the court applied the wrong legal standard.


                                              8
sought to disrupt and delay his trial’ ” is also a relevant consideration but, ultimately, the
key consideration is “the effect of the misconduct on the trial proceedings, not the
defendant’s purpose.” (Id. at pp. 10-11.)
       A defendant’s right to self-representation under Faretta, supra, 422 U.S. 806 is
atypical in that, unlike many other rights, its violation cannot be excused even if the
defendant suffered no prejudice. In McKaskle v. Wiggins, supra, 465 U.S. 168, the
United States Supreme Court observed that the denial of the right to self-representation
“is not amenable to ‘harmless error’ analysis” because the right is one “that when
exercised usually increases the likelihood of a trial outcome unfavorable to the
defendant.” (Id. at p. 177, fn. 8; see also People v. Joseph (1983) 34 Cal.3d 936, 946
[holding that Faretta error is reversible per se because “[a]ny rule which purported to
assess the quality of a would-be Faretta accused’s representation by the harmless error
standard would inevitably erode the pro se right itself” and “would require an impossibly
speculative comparison between the accused’s undisclosed pro se strategy and that of
counsel”].)
       Applying these legal standards, we conclude that in revoking Doss’s pro. per.
status the trial court failed to apply the correct legal standard, which is that set forth in
Carson, supra, 35 Cal.4th 1. The court’s reliance on Wilson, supra, 21 Cal.3d 816 was
misplaced because that case only involved the restriction of pro. per. privileges. In
Wilson, the defendant sought a writ of mandate after the trial court limited his pro. per.
privileges. (Id. at pp. 819-820.) In holding that the defendant was denied due process
when his pro. per. privileges were restricted, our state Supreme Court “conclude[d] that
violation of jail rules and/or a demonstrable necessity for administrative segregation of a
defendant who would otherwise constitute a threat to jail security” might justify
“restriction or termination” of pro. per. privileges, reasoning that “a pro. per. inmate
should not be relieved of a disciplinary punishment solely because the punishment might
interfere with the exercise of his pro. per. privileges.” (Id. at pp. 821-822, 824.)
       In contrast, even where a defendant is “an obvious security risk and safety
precautions [are] justified both in the jail and the courtroom,” such considerations do not


                                               9
necessarily justify revoking pro. per. status entirely as opposed to merely restricting pro.
per. privileges.11 (Butler, supra, 47 Cal.4th at p. 826.) If a defendant’s out-of-court
misconduct is unrelated to pro. per. status or privileges, the misconduct may not justify
revoking pro. per. status because the appointment of counsel does not lessen the risks
inherent in the defendant’s need to “be housed in . . . jail, transported to and from court,
and in attendance for his trial.” (Ibid.) Butler declined to decide whether out-of-court
misconduct unrelated to a defendant’s pro. per. status can ever justify revoking that status
because the trial court in that case “ultimately . . . did not rely on that ground.” (Ibid.)
Similarly, we need not decide here whether Doss’s out-of-court misconduct unrelated to
his pro. per. status could have justified revoking that status because the trial court did not
rely on that ground. Although the court repeatedly referred to security concerns,
including the safety of jail personnel and other inmates, in revoking Doss’s status, it
recognized that “[t]he security risks [weren’t] . . . heightened by [Doss’s] pro per status”
and specifically stated that those risks were not the reason for revoking his pro. per.
status.
          Instead, the trial court ultimately relied on the finding that Doss had “abused [his]
pro per privileges.” The Attorney General argues this was an “amply supported
ground[]” for revoking Doss’s pro. per. status, pointing to Doss’s intimidation of Doe,
use of pro. per. calls for improper purposes, and violent response to not being permitted
pro. per. calls, as well as to the finding in another case that Doss had abused his
privileges to attempt to delay trial. We agree that at least some of this conduct may have
justified a revocation of pro. per. status. (See, e.g., Carson, supra, 35 Cal.4th at pp. 9-10
[witness intimidation is “[o]ne form of serious and obstructionist misconduct” that may
justify revocation].) But the court evaluated Doss’s misconduct under Wilson, supra,

11
  The appropriateness of restricting pro. per. privileges does not itself justify revocation
of pro. per. status. “Restrictions on pro. per. privileges in custody . . . have never been
deemed a justification for depriving inmates of the right to represent themselves,”
because “while self-represented inmates may not be deprived of all means of preparing a
defense, the Constitution does not require personal access to legal resources.” (Butler,
supra, 47 Cal.4th at p. 827, italics in original.)


                                                10
21 Cal.3d 816, which allows pro. per. privileges to be revoked based on out-of-court
misconduct without regard to the misconduct’s effect on the court proceedings. As a
result, the court never determined that Doss’s behavior constituted “ ‘serious and
obstructionist misconduct’ ” (Butler, supra, 47 Cal.4th at p. 825) that “seriously
threaten[ed] the core integrity of the trial,” and we cannot defer to its exercise of
discretion under the wrong legal standard.12 (Carson, supra, 35 Cal.4th at p. 11.)
       We are also unable to affirm the ruling because the trial court failed to adequately
consider “the availability and suitability of alternative sanctions.” (Carson, supra,
35 Cal.4th at p. 10.) The Attorney General argues that the court satisfied Carson by
“considering merely revoking [Doss]’s pro. per. privileges, while maintaining his pro.
per. status.” (Italics omitted.) Even if we inferred from the court’s references to
privileges that the court considered their wholesale revocation as an alternative, this did
not discharge Carson’s requirement. Almost all the out-of-court misconduct related to
Doss’s pro. per. status involved his pro. per. telephone privileges, but the court never
considered the possibility of revoking or limiting only those privileges. Indeed, even if
the only issue before the court had been whether to revoke Doss’s pro. per. privileges
instead of his status, it would still have been required to choose “the appropriate
disciplinary sanction . . . with a view to that which is least burdensome on the exercise of
the privileges and yet still permits meaningful sanction.” (Wilson, supra, 21 Cal.3d at
p. 825, fn. 8.) There is no indication in the record that the court sufficiently considered
whether more limited sanctions would effectively address Doss’s out-of-court
misconduct.




12
   For similar reasons, we cannot accept the Attorney General’s argument that “the trial
court’s personal observation of [Doss]’s disruptive behavior in its court” justified
revocation. First, the trial court did not rely on this ground in ruling. Second, we cannot
presume it found any such behavior to meet the applicable Carson, supra, 35 Cal.4th 1
standard for revoking pro. per. status since it used the inapplicable Wilson, supra,
21 Cal.3d 816 standard.


                                              11
       C.       Doss Is Not Necessarily Entitled to a New Trial.
       Having concluded that Doss’s pro. per. status was improperly revoked, we turn to
consider the proper disposition of this appeal. In doing so, we recognize, as we discussed
earlier, that the trial court’s improper revocation of pro. per. status is reversible per se.
(See McKaskle v. Wiggins, supra, 465 U.S. at p. 177, fn. 8; Butler, supra, 47 Cal.4th at
pp. 824-825.)
       But just because we must reverse without regard to prejudice does not mean Doss
is necessarily entitled to a new trial. It is distinctly possible that Doss’s pro. per. status
was and is revocable under the proper legal standard. In an analogous situation, the
Carson court concluded that the record before it was insufficient to permit it to determine
whether revocation of the defendant’s pro. per. status had been justified. (Carson, supra,
35 Cal.4th at p. 13.) It then reversed the judgment and remanded “for a hearing in
accordance with [the] opinion,” directing the judgment to be reinstated if the trial court
concluded that the “defendant’s Faretta rights were properly terminated” and a new trial
to be ordered “[i]f the trial court determine[d the] defendant’s self-representation should
not have been terminated.” (Id. at p. 14.) We likewise conclude that remand is
appropriate to permit the trial court to determine in the first instance whether Doss’s
conduct meets Carson’s standard for revocation.
       We also conclude that the trial court is not limited to considering only evidence
that existed at the time it originally revoked Doss’s pro. per. status. The record reveals
incidents that happened after the court’s ruling that might also justify disallowing Doss to
represent himself, including an extremely troubling instance in which he threatened to
kill a witness before that witness testified at trial in this case. Although we conclude that
we, as a reviewing court, may not rely on postruling conduct to affirm the trial court’s
improper revocation of Doss’s pro. per. status,13 nothing in our decision should be
construed to preclude the trial court from considering such conduct on remand. The

13
  On our request, the parties submitted supplemental briefing on a question we presented
about Doss’s postruling conduct. The Attorney General effectively, and we believe
properly, discouraged us from relying on that conduct to affirm the trial court’s ruling.


                                               12
ultimate question that it must answer is whether Doss’s self-representation would
threaten the core integrity of a new trial, not whether his pro. per. status was properly
revoked over two years ago.14 If the court finds that Doss is not entitled to represent
himself now, it would be pointless for it to order a new trial at which he would be
represented by counsel as he was in his last trial.
                                             III.
                                        DISPOSITION
       The judgment is reversed. The matter is remanded to the trial court for a hearing
to determine whether Doss should be permitted to represent himself in a new trial and, if
so, to what extent his pro. per. privileges should be restricted. If the court determines that
Doss is not entitled to represent himself, the judgment should be reinstated. If the court
determines that Doss is entitled to represent himself, he may do so in a new trial.
(Carson, supra, 35 Cal.4th at p. 14.)




14
  We caution that Doss’s mere expressions of frustration about the erroneous revocation
of his pro. per. status cannot justify a renewed denial of his right to represent himself.
(See Moon v. Superior Court (2005) 134 Cal.App.4th 1521, 1530-1531 [“We can hardly
deny a party a constitutional right and then hold it against him that such denial prompted
outrage and frustration”].)


                                             13
                                                 _________________________
                                                 Humes, J.*


We concur:


_________________________
Reardon, Acting P.J.


_________________________
Rivera, J.




People v. Doss (A137203)




* Presiding Justice of the Court of Appeal, First Appellate District, Division One,
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                            14
Trial Court:              Contra Costa County Superior Court

Trial Judge:              Honorable Nancy Stark
                          Honorable John Laettner
                          Honorable Leslie Landau

Counsel for Appellant:    Candace Hale, under appointment by the First District
                          Appellate Project

Counsel for Respondent:   Kamala D. Harris, Attorney General, Gerald A. Engler,
                          Senior Assistant Attorney General, Catherine A. Rivlin,
                          Supervising Deputy Attorney General, David H. Rose,
                          Deputy Attorney General




                                   15